t c memo united_states tax_court gardner n and maria marcy petitioners v commissioner of internal revenue respondent docket no filed date rodney w osborne for petitioners john aletta for respondent memorandum findings_of_fact and opinion gale judge this matter is before the court on petitioners’ motion to dismiss for lack of jurisdiction although styled as a motion to dismiss for lack of jurisdiction petitioners’ claim is that no valid notice_of_deficiency was sent to them before the expiration of the period of limitations on assessment such a claim is an affirmative defense under rule tax_court rules_of_practice and procedure continued petitioners’ motion contends that the court lacks jurisdiction because the notices of deficiency with respect to petitioners’ taxable_year were not mailed to them before the expiration of the period of limitations on assessment respondent objects findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in illinois when they filed their petition petitioners timely filed their federal_income_tax return for on or before date petitioner’s return was due by date because april fell on a sunday in that year on date respondent mailed a duplicate notice_of_deficiency with respect to petitioners’ taxable_year by certified mail with return receipt requested to each petitioner at his or her last_known_address and a copy of the notice to their attorney rodney w osborne respondent applied metered postage of dollar_figure to each of the three envelopes sufficient to pay the cost of certified mailing for each notice but continued and would not even if meritorious deprive us of jurisdiction because as discussed hereinafter petitioners’ claim is meritless we do not pursue this distinction further mr osborne had previously filed a valid power_of_attorney with respondent authorizing mr osborne to represent petitioners with respect to their taxable_year insufficient by dollar_figure for each to pay for the return receipt service requested on date the notices of deficiency mailed to petitioners were delivered to petitioners’ last_known_address ie their residence and received by petitioner maria marcy’s daughter who resided there the notice envelopes bore the marking postage due dollar_figure that amount was paid upon delivery on date petitioners’ attorney received the copy of the notice_of_deficiency mailed to him the envelope containing the copy did not bear any notation concerning postage due and was delivered without additional_charge on date petitioners filed a timely petition with respect to the notice_of_deficiency opinion petitioners argue that the notices of deficiency are invalid because on account of respondent’s affixing insufficient postage when the notices were delivered to the post office the notices were not mailed according to the requirements of sec_6212 petitioners contend that as a result the mailing of the notices on date did not operate to suspend the running of the period of limitations pursuant to sec_3 each envelope was stamped return receipt requested unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended a and the period of limitations expired on date before petitioners or their attorney received the notices sec_6501 generally requires that the amount of any_tax imposed by the internal_revenue_code be assessed within years after the return is filed whether timely or late for purposes of the foregoing a return filed before its due_date is treated as filed on the due_date sec_6501 income_tax returns of calendar_year individual taxpayers are generally due on april following the close of the calendar_year sec_6072 the parties have stipulated that petitioners’ return was filed on or before date and because april fell on a sunday in the due_date for petitioners’ return was date thus under sec_6501 petitioners’ return is treated as filed on date for purposes of the period of limitations on assessment consequently the period of limitations on assessment for petitioners’ return would have expired on date absent tolling the running of the sec_6501 period of limitations on assessment is suspended after the mailing of a notice under sec_6212 sec_6503 see also 235_f3d_886 4th cir affg tcmemo_1996_256 81_tc_42 the parties have stipulated that respondent mailed duplicate notices of deficiency for via certified mail return receipt requested on date to petitioners at their last_known_address and a copy to their attorney petitioners nonetheless argue that a mailing for purposes of sec_6212 and sec_6503 was not effected when respondent delivered the notices of deficiency to the post office without sufficient postage to cover the cost of certified mail plus the return receipt requested mailing for this purpose petitioners argue requires that proper postage be paid at the time of the delivery to the post office we disagree while it is true that sec_6212 provides with respect to a deficiency in income_tax that the secretary is authorized to send notice of such deficiency to the taxpayer by certified or registered mail courts construing that provision have generally held that where the taxpayer has received actual notice of the notice of deficiency’s contents in time to file a tax_court petition defects in the address or the mailing category used are inconsequential t he important thing is that the taxpayer have actual notice and not that he have it in any particular way 527_f2d_754 9th cir affg 57_tc_102 see also 241_f2d_670 9th cir notice_of_deficiency sent by regular mail sufficient for purposes of sec_6212 because petitioners actually received the notices of deficiency in time to petition the tax_court and indeed did so we conclude as more fully discussed below that the notices of deficiency were valid and operated to suspend the running of the period of limitations we note first that sec_6212 does not prescribe that notices of deficiency be sent by certified mail with return receipt requested the statute merely authorizes sending by certified mail see epstein v commissioner tcmemo_1989_498 eisenberg v commissioner tcmemo_1983_767 more fundamentally petitioners’ position is contradicted by a consistent line of cases in this court and the courts of appeals holding that defects in the mailing of a notice_of_deficiency under sec_6212 are inconsequential where the taxpayer receives actual notice in time to file a petition for redetermination in the tax_court see eg st joseph lease capital corp v commissioner supra pincite 995_f2d_525 4th cir affg tcmemo_1992_322 and tcmemo_1992_223 967_f2d_1448 10th cir affg tcmemo_1985_ 886_f2d_1237 9th cir affg 89_tc_1063 clodfelter v commissioner supra boren v riddell supra frieling v commissioner supra this is true whether the notice is sent to the wrong address yet is received by the taxpayer see scheidt v commissioner supra clodfelter v commissioner supra frieling v commissioner supra sent to the wrong address and never received by the taxpayer and the taxpayer receives actual notice in some other fashion see st joseph lease capital corp v commissioner supra mckay v commissioner supra or there are defects in the mailing process such as the use of ordinary rather than statutorily prescribed certified or registered mail and the mailing nonetheless results in receipt by the taxpayer see balkissoon v commissioner supra boren v riddell supra in all such circumstances if the taxpayer receives actual notice without delay prejudicial to his ability to file a petition in the tax_court the defects in mailing relating to the address or postage do not affect the validity of the notice_of_deficiency indeed given that actual notice of the notice of deficiency’s contents cures even a notice_of_deficiency never received by the taxpayer st joseph lease capital corp v commissioner supra mckay v commissioner supra it would follow that a notice_of_deficiency actually received by the taxpayer notwithstanding insufficient postage as occurred here is valid for purposes of sec_6212 and sec_6503 the cases treating the use of ordinary mail rather than certified mail as an immaterial defect see balkissoon v commissioner supra boren v riddell supra support this conclusion see also 59_f3d_130 9th cir commissioner’s failure to pay postage sufficient to cover cost of requested certified mail immaterial for purposes of mailing requirement of sec_6223 affg tcmemo_1990_649 the notices of deficiency were mailed to petitioners on date before expiration of the period of limitations with sufficient postage to cover a certified mailing they received them days later and they filed a timely petition in this court with respect to the notices accordingly their argument that the notices did not suspend the running of the period of limitations pursuant to sec_6503 because their mailing did not conform to sec_6212 must fail ‘a notice_of_deficiency that is actually received without delay prejudicial to the taxpayer’s ability to petition the tax_court is sufficient to toll the statute_of_limitations as of the date of mailing ’ balkissoon v commissioner supra pincite quoting scheidt v commissioner supra pincite1 accord st joseph lease capital corp v commissioner f 3d pincite clodfelter v commissioner supra pincite frieling v commissioner t c pincite we reach the same conclusion here the notices were our conclusion is unaffected by 653_f2d_1185 7th cir in which the u s court_of_appeals for the seventh circuit the appeal venue in this case held that where a notice_of_deficiency was not mailed to the taxpayers’ last_known_address and was not received by them until after the expiration of the 90-day period in which to file a petition with the tax_court under sec_6213 it is the taxpayer’s receipt of the notice_of_deficiency rather than its mailing that commences the running of the 90-day period for petitioning the court petitioners received the notices of continued mailed to petitioners before the period of limitations expired on date the limitations_period was therefore tolled pursuant to sec_6503 and we have jurisdiction over this case in view of petitioners’ timely petition to reflect the foregoing an order denying petitioners’ motion will be issued continued deficiency at their last_known_address with ample time to file a petition and did so--within days of both the mailing and the receipt of the notices thus mcpartlin has no application see 81_tc_42 in view of our conclusion that the duplicate notices of deficiency mailed to petitioners tolled the period of limitations pursuant to sec_6503 we do not consider respondent’s alternative argument that the copy of the notice mailed to petitioners’ attorney sufficed to do so
